DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 19 recites the limitation "customer-provided equipment device".  There is insufficient antecedent basis for this limitation in the claim. The Applicant deleted the word “device” from all of the claims except these claims.
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.
The Applicant argues that Rege does not disclose or suggest collecting logging events of one or more other customer-premises equipment or customer-provided equipment in communication over a local area network with the customer-premises equipment or customer-provided equipment and sending the platform log of the customer-premises equipment or customer-provided equipment with the detected problem and the collected logging events of the one or more other customer-premises 
Rege discloses collecting logging events of one or more other customer-premises equipment or customer-provided equipment in communication over a local area network with the customer-premises equipment or customer-provided equipment and sending the platform log of the customer-premises equipment or customer-provided equipment with the detected problem and the collected logging events of the one or more other customer-premises equipment or customer-provided equipment in communication over the local area network with the customer-premises equipment or customer-provided equipment to a service provider.
For example, Rege discloses detecting or receiving some type of indication of an issue associated with the presentation of media streams to a user. Issues may be caused by software and/or hardware errors internal to the receiving device, issues with the external presentation device, issues with one or more media source, connection issues with networks, and/or anything else that may impact the user’s perception of the presented stream at the presentation device; see at least paragraphs 0029, 0034, 0036, 0038 and 0052. Furthermore, Rege discloses transmitting issue reports to one or more servers, wherein the one or more servers are associated with a service providing entity; see at least paragraph 0022.
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 1, 5-11 and 14-20 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Rege (US 2020/0213665).
Regarding claim 1, Rege discloses a method for capturing observations of customer-premises equipment or customer-provided equipment, the method comprising:
logging events with timestamps into a platform log for the customer-premises equipment or customer-provided equipment (log with timestamp; see at least paragraph 0051);
detecting an internal anomaly with the customer-premises equipment or customer-provided equipment (detecting or receiving some type of indication of an issue; see at least paragraphs 0029, 0034, 0036, 0038 and 0052);
sending a prompt to a user for input on the detected internal anomaly with the customer-premises equipment or customer-provided equipment (a visual prompt is displayed informing the user to describe the nature of the issue; see at least paragraphs 0047-0048 and 0059);
receiving a problem detect by the user during use of the customer-premises equipment or customer-provided equipment via one or more specific buttons on a remote controller (issue reporting by a receiving device such as a STB by generating an issue report based on the user’s voice that includes a description of the issue by interacting with a recording audio or a voice command button; see at least the abstract and paragraphs 0029, 0037 and 0047-0048); 
entering the detected problem into the platform log of the customer-premises equipment or customer-provided equipment with a timestamp (log with timestamp; see at least paragraph 0051);
collecting logging events of one or more other customer-premises equipment or customer-provided equipment in communication over a local area network with the customer-premises equipment or customer-provided equipment (generating issue reports, wherein issues may be caused by software and/or hardware errors internal to the receiving device, issues with external presentation device, issues with one or more media sources, connection issues with networks or anything else that may impact the user’s perception of the AV stream; see at least paragraphs 0029, 0037 and 0047-0048); and
sending the platform log of the customer-premises equipment or customer-provided equipment with the detected problem and the collected logging events of the one or more other customer-premises equipment or customer-provided equipment in communication over the local area network with the customer-premises equipment or customer-provided equipment to a service provider (transmitting issue reports to one or more servers; see at least paragraph 0022).

Regarding claim 2, Rege discloses the method according to claim 1, comprising:
using a voice recording function on the remote controller to report the detected problem (using a recording audio or a voice command button; see at least the rejection of claim 1).

Regarding claim 3, Rege discloses the method according to claim 1, comprising:
programming a plurality of buttons on the remote controller to report the detected problem (using a recording audio or a voice command button; see at least the rejection of claim 1).

Regarding claim 7, Rege discloses the method according to claim 1, comprising:
identifying platform functional modules or software modules related to the detected problem on the customer-premises equipment or customer-provided equipment (fixing the issue by transmitting a software update; see at least paragraph 0055); and
increasing a log level for the identified platform functional modules or software modules related to the detected problem on the customer-premises equipment or customer-provided equipment (continually deleting older screen captures and/or recordings to maintain a substantially steady level of usage of the storage unit; see at least paragraph 0028).

Regarding claim 8, Rege discloses the method according to claim 1, comprising:
uploading the platform log of the customer-premises equipment or customer-provided equipment with the detected problem and the collected logging events of the one or more other customer-premises equipment or customer-provided equipment in communication over the local area network with the customer-premises equipment or customer-provided equipment to the service provider as part of a bug report (generating the issue report; see at least the rejection of claim 1).

Regarding claim 9, Rege discloses the method according to claim 1, further comprising: 
contacting the customer-premises equipment of customer-provided equipment device (contacting the user; see at least paragraph 0055); 
determining if the customer-premises equipment or customer-provided equipment is in an active state or in an inactive state (monitoring the operational state; see at least paragraphs 0036-0038); and
obtaining additional details or logs about the detected problem from the contacted customer-premises equipment or customer-provided equipment when the customer-premises equipment or customer-provided equipment is in the active state (continually and automatically generating operational logs; see at least paragraph 0038 and contacting the user and discuss the problem and to suggest options to fix it; see at least paragraph 0055). 

Regarding claim 10, Rege discloses the method according to claim 1, further comprising:
collating logs, details, customer speech to text/speech, and timestamps on the detected problem from the customer-premises equipment or customer-provided equipment and the one or more other customer-premises equipment or customer-provided equipment in communication over the local area network with the customer-premises equipment or customer-provided equipment (generating the issue report including the voice recording; see at least the rejection of claim 1); and
uploading the collated logs, details, customer speech to text/speech, and timestamps on the detected problem from the customer-premises equipment or customer-provided equipment and the one or more other customer-premises equipment or customer-provided equipment in communication over the local area network with the customer-premises equipment or customer-provided equipment to the service provider for analysis (transmit the report to a remote server for processing; see at least Fig. 3 and paragraphs 0022 and 0054).

	Claim 11 is rejected on the same grounds as claim 1.
	Claim 12 is rejected on the same grounds as claim 2.
	Claim 13 is rejected on the same grounds as claim 3.
	Claim 17 is rejected on the same grounds as claim 7.
	Claim 18 is rejected on the same grounds as claim 8.
	Claim 19 is rejected on the same grounds as claim 9.
	Claim 20 is rejected on the same grounds as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rege in view of Kang (US 2017/0116987).
Regarding claim 4, Rege discloses the method according to claim 1, further comprising:
sending observations of the user of the detected problem with the timestamp (transmit the report to a remote server for processing; see at least Fig. 3 and paragraphs 0022 and 0054); and
adding the voice to the platform log with the timestamp of the detected problem (generating the issue report including the voice recording; see at least the rejection of claim 1), but is not clear about converting speech to text.
Kang discloses converting speech to text; see at least paragraphs 0065-0066 and 0087.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rege by the teachings of Kang by having the above limitations so to be able to control an electronic device through speech input; see at least paragraph 0006.
	
Regarding claim 5, Rege in view of Kang disclose the method according to claim 4, further comprising:
parsing the text to identify keywords (Kang; see at least paragraphs 0065-0066 and 0087); and
identifying the one or more other customer-premises equipment of customer-provided equipment in communication over the local area network with the customer-premises equipment or customer-provided equipment that may be involved with the detected problem using the identified keywords (the issue may occur at the receiving device and/or at any one or more other network-connected devices; Rege; see at least paragraph 0007 in combination with Kang’s text; see at least the rejection of claim 4).

Claim 14 is rejected on the same grounds as claim 4.
	Claim 15 is rejected on the same grounds as claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rege in view of Samuelsson (US 2016/0198161).
Regarding claim 6, Rege discloses the method according to claim 1, further comprising: 
sending the detected problem with the timestamp (by generating the issue report including the timestamps; see at least the rejection of claim 1) and entering the detected problem into a platform log of the one or more other customer-premises equipment or customer-provided equipment in communication over the local network with the customer-premises equipment or customer-provided equipment (log with timestamp; see at least paragraph 0051). Furthermore, Rege discloses one or more other network-connected devices in communication over the local area network with the customer-premises equipment or customer-provided equipment; see at least paragraph 0007, but is not clear about sending the problem to another customer-premise equipment of customer-provided equipment device.
Samuelsson discloses the above missing limitation; a target device detects an error and sends the error to a source device; see at least the Abstract and paragraphs 0030 and 0032.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rege by the teachings of Samuelsson by having the above limitations so to allow the source device to change configuration for encoding of pictures based on the error message; see at least the Abstract.

	Claim 16 is rejected on the same grounds as claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426